Citation Nr: 0419132	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-10 005	)	DATE
	)
	)
On appeal form the
Department of Veterans Affairs Regional Office in St. Louis, 
MO


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals decision of July 26, 1993, which denied 
compensable evaluations for residuals of shell fragment 
wounds to the right forearm and right upper arm.




REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a motion by the veteran alleging clear and 
unmistakable error (CUE) in a Board decision issued on July 
26, 1993 which denied compensable evaluations for residuals 
of shell fragment wounds to the right forearm and right upper 
arm.  The veteran in this case had active service August 1967 
to June 1970.  


FINDINGS OF FACT

1.  A February 1974 rating decision granted service 
connection and assigned noncompensable evaluations for 
residuals of shell fragment wounds to the right forearm and 
right upper arm.  

2.  The February 1974 rating decision was subsumed by a Board 
decision issued on July 26, 1993, which denied compensable 
evaluations for residuals of shell fragment wounds to the 
right forearm and right upper arm.  

3.  The record does not establish that any of the correct 
facts, as they were known at the time were not before the 
Board on July 26, 1993, or that the Board incorrectly applied 
statutory or regulatory provisions at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.  


CONCLUSION OF LAW

The BVA decision of July 26, 1993, which denied compensable 
evaluations for residuals of shell fragment wounds to the 
right forearm and right upper arm, does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, while the Board is generally 
required to address the Veterans Claim Assistance Act of 2000 
(VCAA), the Board points out that it is not required to 
discuss the VCAA in connection with the veteran's Motion in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions of 
the VCAA do not apply to a claim based on a previous decision 
having been the result of CUE.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).  The Court found that an 
attempt to obtain benefits based on an allegation of CUE "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.  As 
such, an allegation of CUE does not represent a "claim" but 
rather is a collateral attack on a final decision.  The 
provisions of the VCAA, therefore, are not applicable to the 
adjudication of the issue of CUE in a prior final decision.

By way of background, in February 1974, the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, granted service connection for residuals of shell 
fragment wounds to the right forearm, the right upper arm and 
the chest.  The RO assigned a noncompensable (zero percent) 
evaluation for each disability.  In a July 1993 decision, the 
Board denied the veteran's claims for a compensable 
evaluation for the veteran's disabilities involving his right 
forearm and right upper arm, but assigned a 10 percent 
evaluation for his shell fragment wound to the chest.  

In 1999, the veteran alleged that the original February 1974 
RO decision contained CUE for failing to assign compensable 
evaluations for his residual shell fragment wound injuries.  
In a November 2001 decision, the Board concluded that it did 
not have jurisdiction to decide this issue because the 
February 1974 RO decision was subsumed by the July 1993 Board 
decision.  The Board therefore dismissed the veteran's CUE 
claim, but noted that the veteran could proceed to challenge 
the July 1993 Board decision on the basis of CUE.  In March 
2002, the veteran filed a motion challenging the July 1993 
Board decision on the basis of CUE.  The veteran limited his 
CUE claim to the Board's denial of compensable evaluations 
for his residuals of a shell fragment wound to his right 
forearm and right upper arm.  


I.  Legal Criteria for CUE

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. § 20.1104 (2003).  
However, the law provides that a final Board decision may be 
revised or reversed on the grounds of CUE.  38 U.S.C.A. §§ 
5109A(a), 7111(a).  Review for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

Clear and unmistakable error is defined in 38 C.F.R. § 
20.1403, and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.

(1) General.  Review for clear and unmistakable 
error in a prior Board decision must be based on 
the record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds 
of clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.
(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.
(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

Prior decisions issued by the Court concerning CUE in an RO 
decision provide a further framework for determining whether 
CUE exists in a Board decision.  The Court has held that 
assignment of a disability rating can be grounds for CUE if 
it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991).  
The Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  A finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).


II.  Legal Criteria for 
Evaluating Shell Fragment Wound 
Injuries in July 1993

In reviewing the veteran's CUE motion, the Board must 
consider the law that existed at the time of the July 1993 
Board decision.  According to VA law and regulations in 
effect at that time, disability evaluations were determined 
by the application of a schedule of ratings which was based 
on average impairment of earning capacity.  38 U.S.C.A § 1155 
(West 1993); 38 C.F.R. Part 4 (1993).  Separate diagnostic 
codes identified the various disabilities.

The veteran's residuals of a shell fragment wound to the 
right upper arm were evaluated under Diagnostic Code 5305, 
which rates damage to Muscle Group V, flexor muscles of 
elbow, including the biceps, the brachialis and the 
brachioradialis.  Under this Diagnostic Code, a 
noncompensable evaluation was assigned for a slight injury, a 
10 percent evaluation was assigned for a moderate injury, a 
30 percent evaluation was assigned for a moderately severe 
injury, and a 40 percent evaluation was assigned for a severe 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5305.  

The veteran's residuals of a shell fragment wound of the 
right forearm were evaluated under Diagnostic Code 5307, 
which contemplated impairment of Muscle Group VII.  This 
muscle group controls flexion of the wrist and fingers and 
involves the following muscles: flexors of the corpus and 
long flexors of fingers and thumb; pronator.  Under this 
Diagnostic Code, a noncompensable evaluation was assigned for 
a slight injury, a 10 percent evaluation was assigned for a 
moderate injury, a 30 percent evaluation was assigned for a 
moderately severe injury, and a 40 percent evaluation was 
assigned for a severe injury.  38 C.F.R. § 4.73, Diagnostic 
Code.  

At the time of the July 1993 Board decision, 38 C.F.R. § 4.56 
provided that disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows.  The following definitions were provided 
for these terms:

(a) Slight (insignificant) disability of muscles  

Type of injury.  Simple wound of muscle without debridement, 
infection or effects of laceration.  

History and complaint.  Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty.  Healing with good functional results. No consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.

Objective findings.  Minimum scar; slight, if any, evidence 
of fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.

(b) Moderate disability of muscles  

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection.

History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue- pain after moderate use, affecting the 
particular functions controlled by injured muscles.

Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of muscles

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.

History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.

Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles

Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.

History and complaint.  As under moderately severe (paragraph 
(c) of this section), in aggravated form.

Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile. X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area. 
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.

The rating of muscle injuries was also governed by the 
principles set forth at 38 C.F.R. § 4.72, which provided, in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to be given 
first to the deeper structures injured, bones, 
joints, and nerves.  A compound comminuted 
fracture, for example, with muscle damage from the 
missile, establishes severe muscle injury, and 
there may be additional disability from malunion of 
bone, ankylosis, etc.  The location of foreign 
bodies may establish the extent of penetration and 
consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles 
is damaged.  A through and through injury, with 
muscle damage, is always at least a moderate 
injury, for each group of muscles damaged.  This 
section is to be taken as establishing entitlement 
to rating of severe grade when there is history of 
compound comminuted fracture and definite muscle or 
tendon damage from the missile. 

The provisions of 38 C.F.R. § 4.55 governed the combination 
of ratings of muscle injuries in the same anatomical segment, 
or of muscle injuries affecting the movements of a single 
joint, either alone or in combination or limitation of the 
arc of motion, and are, in pertinent part, as follows:

(a) Muscle injuries in the same anatomical region, 
i.e., (1) shoulder girdle and arm, (2) forearm and 
hand, (3) pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, the rating 
for the major group will be elevated from moderate 
to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate 
impairment of function of the extremity.  (b) Two 
or more severe muscle injuries affecting the motion 
(particularly strength of motion) about a single 
joint may be combined but not in combination 
receive more than the rating for ankylosis of that 
joint at an "intermediate" angle, except with 
severe injuries involving the shoulder girdle and 
arm, the combination may not exceed the rating for 
unfavorable ankylosis of the scapulohumeral joint.  
38 C.F.R. § 4.55(a), (b). (g) Muscle injury ratings 
will not be combined with peripheral nerve 
paralysis ratings for the same part, unless 
affecting entirely different functions.


III.  Factual Background

At the time of the July 1993 Board decision, the medical 
evidence of record included the veteran's service medical 
records and VA examination reports dated in October 1971, 
January 1974 and September 1990.  While the Board did not 
specifically discuss the January 1974 VA examination in the 
July 1993 decision, that examination report was nonetheless, 
of record at the time of the Board's decision.  Based on the 
evidence, the Board concluded in July 1993 that the 
preponderance of the evidence was against a compensable 
evaluation for the veteran's residual shell fragment wound 
injuries to his right forearm and right upper arm.

The veteran's service medical records included a brief entry 
dated February 1968, which indicated that the veteran 
sustained a shell fragment wound to his right arm as a direct 
result of insurgent forces.  The nature and extent of this 
wound are not mentioned.  The veteran also sustained shell 
fragment wounds to his right arm in September 1968.  Again, 
there is no indication in any of the service medical records 
concerning the nature of the treatment for these wounds.  In 
October 1968, the veteran reportedly had a decortication as 
well as an emphysematous process.  It was felt that he was 
making an excellent recovery.  The scars were determined to 
be fully healed in November 1968.  A service medical record 
dated in October 1969 shows the veteran was seen with 
complaints of a possible fractured rib following a football 
injury.  A report of a physical examination performed in June 
1970 in connection with the veteran's separation from service 
shows that clinical evaluation of the upper extremities was 
normal.  The presence of a scar of the right triceps was 
noted.  

At his October 1971 VA examination, the examiner observed a 
healed, roughly circular scar measuring 1 3/4 inches over the 
medial volar surface of the upper third of the right arm.  A 
scar measuring 1 cm was also observed over the right forearm.  
The examiner noted palpable retained metallic foreign bodies 
in the dorsum of the right forearm below the elbow.  X-rays 
disclosed multiple metallic foreign bodies in the soft 
tissues of the right arm and right forearm with no evidence 
of fracture.  No demonstrable abnormalities of any joints 
were found.  Reflexes were equal and bilateral.  The examiner 
reported the following diagnoses: 1) history of bullet and 
shrapnel wounds to the right arm; 2) well-healed scar, volar 
surface, upper one third, right arm, secondary to wound of 
entrance; 3) palpable retained foreign body, sub-cutaneous 
tissues, right forearm; 4) apparent wound of exit, volar 
surface, right elbow; and 5) no demonstrable functional 
abnormality of the right upper extremity found at this time.

A report of a VA orthopedic examination performed in January 
1974 shows the veteran reported that he sustained a fragment 
wound of the right arm in September 1968, and the examiner 
noted the presence of a healed scar on the medial upper 
aspect of the right arm, the site of foreign body portal 
entry.  The examiner indicated that no defect could be felt 
in that area.  The scar was described as well healed and non-
adherent.  The veteran also indicated that there was a 
fracture of the arm at that time.  The examiner commented 
that there was no apparent disability from the fracture.  The 
examiner recorded the veteran's complaint of right shoulder 
soreness subsequent to the injury.  It was also noted that 
there was a small scar, a portal of exit, at the right elbow.  
The veteran stated that he had a bullet wound in the forearm 
on the right side with a portal of entry just below the 
medial aspect of the right forearm, with a retained bullet.  
The examiner indicated that, in fact, the bullet could be 
clearly seen as it was in the process of being extruded from 
the lateral aspect of the upper third of the forearm on the 
left side.  It was described as relatively asymptomatic, and 
no impairment of the function of the right arm was noted.

Examination of the upper extremities revealed no abnormality 
of the fingers, hands, wrists, elbows or shoulders with the 
exception of an entry scar on the medial aspect of the upper 
third of the right forearm and an exit scar on the lateral 
aspect.  It was indicated that the bullet had not exited and 
could be clearly seen, a metallic bullet approximately 5 to 7 
centimeters in size that was in the process of coming through 
the skin.  There was a halo of redness about it, but was non-
tender.  A defect could be felt at the portal of entry, but 
was asymptomatic.  There was good strength in the forearm, 
good handgrip and no symptoms from the foreign body.  There 
were two scars on the upper part of the medical aspect of the 
right arm, the site of the gunshot wound that the veteran 
stated fractured the humerus.  The examiner could feel no 
evidence of this, and there was no clear exit area except a 
possible scar on the lateral aspect.  No defect of the muscle 
or foreign body was palpated.  There was good strength 
without impairment of function of the right arm.  The veteran 
also stated that the right clavicle was injured in this 
injury and that he had some disability in the right shoulder.  
However, the veteran had 180 degrees of abduction and 180 
degrees of flexion in both the left and right shoulders and 
90 degrees of internal and external rotation of both 
shoulders.  No crepitus was noted, and there was no atrophy 
of the shoulder girdle.  The examiner indicated that there 
was no apparent disability of the right shoulder.  A 
radiographic report indicated that X-rays of the right arm 
and clavicle failed to reveal evidence of a fracture.  There 
were multiple metallic foreign bodies in the soft tissues of 
the arm and forearm.

Following the examination the pertinent diagnoses were: 1) 
residuals of a fragment wound of the right upper arm with a 
well healed scar, non-tender and no impairment of range of 
movement or function of the right arm; 2) history of a 
fracture of the humerus and clavicle on the right side 
claimed by the veteran, with no abnormality found on physical 
examination or impairment of the right upper extremity; and 
3) gunshot wound in the right arm, upper third, with retained 
foreign body actually protruding from the skin at the time of 
the examination, that was relatively asymptomatic, produced 
no disability and would be extruded within the next 30 days.

At his September 1990 VA examination, the veteran complained 
of shooting pains in his right arm.  A physical examination 
revealed a 3 cm scar over the upper medial portion of the 
forearm which was not tender or fixed to the underlying 
tissue.  There was also a 2 cm scar and a 3 x 4 cm scar over 
the medial aspect of the right arm.  There was no evidence of 
any muscle damage or through-and-through wounds.  The contour 
was normal with no atrophy present.  The right upper 
extremity demonstrated full range of motion, good grasp and 
full strength.  X-rays of the right arm revealed multiple 
metallic foreign bodies superimposed on the soft tissues of 
the distal arm and elbow.  The pertinent diagnosis was healed 
shrapnel fragment wounds of the right upper extremity which 
were occasionally symptomatic without functional impairment 
noted.

Based on the foregoing, the Board concluded in its July 1993 
decision that the record failed to show any objective 
evidence of impairment of the right upper extremity as a 
result of the veteran's service-connected shell fragment 
wound injuries.  


IV.  Analysis

After reviewing the evidence that was of record at the time 
of the July 1993 BVA decision, the Board concludes that the 
decision was not clearly and unmistakably erroneous in 
denying compensable evaluations for residuals of shell 
fragment wounds to the right forearm and right upper arm.  
Simply put, the Board finds that when the evidence that was 
of record at the time is viewed under the Schedule for Rating 
Disabilities then in existence that the undisputed, 
contemporaneous medical evidence did not warrant assignment 
of higher disability evaluation in the veteran's case.  Myler 
v. Derwinski, 1 Vet. App. 571, 574 (1991).  

The Board's current review discloses no evidence during or 
following service indicative of a moderate disability under 
Diagnostic Codes 5305 and 5307.  The medical evidence in July 
1993 consistently showed no functional impairment of the 
right upper extremity, which exhibited full range of motion, 
full strength, a normal grasp, and scars that were nontender 
and asymptomatic.  In addition, none of the evidence 
demonstrated any significant muscle damage to Muscle Groups V 
or VII.  Indeed, following the September 1990 VA examination 
the examiner specifically commented that there was no 
evidence of any muscle damage.  Thus, any muscle damage to 
either Muscle Groups V or VII could reasonably be found to be 
no more than slight, and there is no basis to conclude that 
there was moderate damage to either Muscle Groups V or VII, 
thereby warranting assignment of compensable evaluations 
under Diagnostic Codes 5305 and 5307.  Consequently, there is 
simply no indication of any undisputed, contemporaneous 
evidence showing that the veteran's residual shell fragment 
wound injuries warranted a compensable evaluation at the time 
of the July 1993 Board decision.  

The Board has considered the veteran's argument that 
compensable evaluations were clearly warranted in July 1993 
based on the finding that the veteran had retained multiple 
metallic fragments in his right elbow and right upper arm.  
The Board has also considered whether compensable evaluations 
were warranted based on evidence of a through and through 
wound or a fracture of the humerus.  However, the Board finds 
that none of these considerations demonstrate entitlement to 
compensable evaluations under Diagnostic Codes 5305 and 5307 
based on the evidence of record.  

The Board acknowledges that, according to VA regulation in 
July 1993, a slight disability of the muscles was consistent 
with objective findings showing a minimum scar, slight, if 
any, evidence of fascial defect or of atrophy or of impaired 
tonus, no significant impairment of function, and no retained 
metallic fragments.  38 C.F.R. § 4.56.  However, the 
presence, or absence of retained metallic fragments is but 
one objective finding in evaluating the severity of a shell 
fragment wound, and the Board observes that the evidence 
showed that the veteran's right forearm and right upper arm 
demonstrated little if any of the criteria listed for a 
moderate, a moderately severe, or a severe disability of the 
muscles.  The fact that the veteran had retained metallic 
fragments in his arm did not automatically entitle him to a 
compensable evaluation for his shell fragment wound injuries.  
The Board observes that for severe disability of muscles, 
while governing regulations provided that x-rays might show 
minute multiple scattered foreign bodies indicating the 
spread of intermuscular trauma and explosive effect of the 
missile, regulations further provided that it is the location 
of foreign bodies that may establish the extent of 
penetration and consequent muscle damage.  See 38 C.F.R. 
§ 4.72.  In this case, notably, at the time of the October 
1971, the January 1974, and September 1990 VA examinations, 
metallic foreign bodies were noted by x-ray to be in the soft 
tissues of the right arm and forearm, and by the October 1971 
examiner to be in the sub-cutaneous tissues of the right arm.  
All of the criteria for compensable evaluations under 
Diagnostic Codes 5305 and 5307 contemplate objective evidence 
of muscle damage or disability manifested by cardinal 
symptoms of weakness, fatigue-pain, uncertainty of movement 
and cardinal signs of muscle disability manifested by loss of 
power, lowered threshold of fatigue and impairment of 
coordination which was lacking at the time of the 1993 
decision.  

Similarly, while there may be some evidence suggesting that 
the veteran had a through and through wound, thereby 
demonstrating an entitlement to a compensable evaluation for 
a moderate disability, this evidence is by no means 
consistent.  For example, the examiner who performed the 
September 1990 VA examination specifically found no evidence 
of a through and through wound.  More significant, however, 
is the lack of any objective findings reflective of a 
moderate, a moderately severe, or a severe disability of the 
muscles.  There was no weakness or fatigue of the muscles, 
nor was there loss of deep fascia or muscle substance.  In 
addition, none of the medical evidence demonstrated any 
actual functional impairment of the veteran's right upper 
extremity.  Likewise, the fact that the veteran may have 
sustained a fracture of the humerus, does not, by itself 
demonstrate an entitlement to a compensable evaluation in the 
absence of objective evidence that is reflective of a 
moderate, a moderately severe, or a severe disability of the 
muscles involved.

It appears to the Board that the veteran and his 
representative are essentially merely disagreeing with the 
way the evidence was evaluated by the Board in July 1993.  As 
previously discussed, however, the mere disagreement with the 
way the evidence was evaluated can never constitute CUE.  See 
generally, Eddy v. Brown, 9 Vet. App. 52 (1996).  The Board 
finds that the evidence that was of record at the time of the 
Board's July 1993 decision, under the law in existence at 
that time, provided a basis for the noncompensable 
evaluations assigned at that time.  As noted above CUE, is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The Board finds no such 
error in the July 1993 decision.  In the absence of the kind 
of error of fact or law which would compel the conclusion 
that the result would have been manifestly different but for 
the error, there is no basis upon which to find CUE in the 
July 1993 Board decision.  Accordingly, the veteran's motion 
is denied. 


ORDER

The Board's July 26, 1993, decision was not clearly and 
unmistakably erroneous in denying compensable evaluations for 
residuals of shell fragment wounds to the right forearm and 
right upper arm, and the motion is denied.  



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



